Douglas, J.,
concurring specially: I concur in the portion of part III, A, wherein the majority holds that the due process clause did not mandate that defendant Grindle be provided an additional breath sample for independent analysis, while reaffirming my special concurrence in State v. Cornelius, 122 N.H. 925, 928-29, 452 A.2d 464, 465-66 (1982). It is significant that the facts in the instant *633case occurred prior to February 1, 1983. Had they occurred after that date, a second breath test sample or its functional equivalent would have been required by the due process clause of the New Hampshire Constitution. N.H. CONST, pt. I, art. 15.